Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 9 were examined.
Claims 4-8, 10, 16, 18-20 were withdrawn. 
Response to the amendment and arguments:-
Claim Rejections - 35 USC § 112
The rejection under 35 USC 112 have been withdrawn as applicants have amended the claims.
Claim Rejections - 35 USC § 103
The claims were rejected under  35 USC 103 over WO 2016/006706 to Haginoya et al( English version EP 3168219) , Chunyan Ma et al T790M and acquired resistance of EGFR TKI: a 
Applicants argue that the reference on page 6, 5th para teaches that when Erlotinib was administered with the compound of formula I then even at day 107 did not reach that at the start of the administration.
So why one would be motivated to change Erlotinib to Osimertinib? 
Actually one would be motivated to make additions compositions for the simple reason that it does work with compound of formula I. 
Further as Haginoya does teach that the resistance to Erlotinib was can be overcome by a composition with compound of formula I, so there is a clear motivation to see if the resistance of Osimertinib is also overcome by making a composition with the compound of formula I.
Applicants further add that even if a prima facie obviousness is established there is unexpected results.  The unexpected result is that claim 1 can overcome the resistance to the tumor after 81 days but in combination there was no resistance upto 100days. 
Besides the claims are to a product and not to a method of treating. The claims are not directed to a method of treating but to a composition. 
Even so the results what applicants call as unexpected is what is to be expected from the prior art teaching. The same result was seen with Erlotinib so it would be obvious that another drug with 
Therefore the results are expected. 
The rejection is therefore maintained. 
Double Patenting
The claims 1-3, 9 were rejected over US 10,442,797 in view of Ma and Janne. 
The applicants argue that the claim 5 does not recite the particular combinations, however the claim is drawn to a composition and included in the specification is the test for the compound see column 284 and 283.
Besides claim 2 does recite administration “separately” so the composition would be obvious.
The rejection is maintained. 
Conclusion
Claims 1-3, 9 were rejected. 
Claims 4-9, 10, 16, 18-20 are withdrawn. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



May 26, 2021.